Hill, J.
A motion to set aside a judgment against a garnishee, rendered by default (there being an entry by the sheriff of service of summons of garnishment on the garnishee), on the ground “that failure to answer any summons of garnishment, if any was served upon the defendant or its officers, was the result of inadvertence or mistake,” to which the sheriff is no party, should not be granted on conflicting evidence as to service, inasmuch as the sheriff’s return is Untraversed, and therefore conclusive on that issue. O’Neill Mfg. Co. v. Ahrens & Ott Mfg. Co., 110 Ga. 656 (36 S. E. 66) ; Clarke v. Fox, 113 Ga. 1053 (30 S. E. 479); Kellam v. Todd, 114 Ga. 981 (41 S. E. 39); 8 Enc. Dig. Ga. R. 147; and see Jones v. Bibb Brick Co., 120 Ga. 321, 328 (48 S. E. 25).

Judgment reversed.


All the Justices concur.

' Motion to set aside judgment. Before Judge Maddox. Walker superior court. November 7, 1912.
H. P. Lumpkin, for plaintiff. Foust & Payne, contra.